Citation Nr: 1719854	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left shoulder disability, to include as secondary to the service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1982 to June 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 videoconference hearing, and a transcript of this hearing is of record.  In February 2016, the Board remanded the issue now on appeal to obtain relevant records from the Social Security Administration (SSA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, when VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting such records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA's duty to assist specifically includes requesting information from other Federal departments); see also 38 C.F.R. § 3.159(c).  The duty to assist a claimant in obtaining records held by the SSA extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (VA must request the SSA records from veteran, as SSA based its award of benefits on the same condition).

Here, in June 2016, the Board remanded this matter to the RO to confirm whether the Veteran has been receiving SSA disability benefits for his left shoulder disorder, and if so, to obtain his SSA records.  To that end, VA contacted the Veteran both by letter and by telephone in July 2016.  By telephone, the Veteran confirmed that he had been receiving SSA disability benefits and that he would submit his SSA records to VA.  The Veteran then submitted a personal letter later that month detailing his own efforts to obtain his SSA records in person at a local SSA office.  The Veteran enclosed a form letter from the SSA, as verification of his monthly award of SSA disability benefits, beginning May 2012.  The Veteran further enclosed a notice from the SSA that confirmed his medical diagnosis of "osteoarthritis and allied disorders."  The claims file reveals an SSA medical records request form filed on behalf of the Veteran, which includes the personal data necessary to obtain such records.  However, the claims file does not reveal any other SSA records, other than those described above, to complete the record for the Veteran.

The Appellant contends that VA has not obtained the relevant SSA records in
compliance with the remand instructions and that such an omission would result in prejudicial error.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, it does appear that any medical records associated with the SSA disability award granted for osteoarthritis and allied disorders would be relevant to fully consider any potential aggravation and/or natural progression of the Veteran's current left shoulder disability.  Therefore, under these circumstances, Stegall requires that this matter be remanded to ensure compliance with the prior remand.  Stegall, 11 Vet. App. at 271. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall undertake reasonable efforts to obtain and associate with the claims file complete SSA records as identified by the Veteran, and as may be related to the claim on appeal.  Such records shall include the SSA disability benefits decision(s) and all related documents, including the medical records relied upon concerning such SSA decision.

2.  If the requested records are not available or any search for such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.   After completing the foregoing and any other necessary development, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

